Title: To Benjamin Franklin from Madame Brillon, 22 January 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce vendredi 22 janviér [1779]
Non mon papa, vos visittes ne m’ont jamais causés aucuns désagréments tout ce qui m’entoure vous respecte vous aime, et se trouve honorés de l’amitié que vous nous accordés; je vous ai dit que dans le monde on avoit critiqué l’espece de familliarité qui régnoit entre nous, parcequ’on m’en a avértie: je méprise les médisants, et suis en repos avéc moi mesme, mais cela ne suffit pas, il faut se souméttre a ce qu’on appélle bienséance: (ce mot varie dans chaques siécles, dans chaques pays!) pour me méttre moins souvent sur vos genouils, je ne vous en aimerai cértainement pas moins, nos coeurs n’en seronts n’y plus n’y moins purs, mais nous férmerons la bouche aux méchants, et ce n’est pas peu mesme pour le sage, que de les faire taire:
Vous me demandés si mon mal n’étoit que corporél; mon áme mon papa y entre toujours pour quelques choses; née avéc une sensibilité éxcéssive, votre fille est souvent victime d’une áme trop tendre et d’une imagination trop vive; la raison, l’occupation la soutiénnent en état de santé: malade elle se trouve soumise a la douleur et a la mélancolie—j’ai été violément attaquée de cétte dérniére crise, je suis encore souffrante et bien affoiblie j’ai un besoin extréme d’estre aimée, surtout d’éstre aimée de vous; venés demain prendre le thé, venés tous les mércredis et samedis, venés tant que vous voudrés, mon coeur vous appélle vous attends, vous est attaché pour la vie: adieu je ne vous ai pas dit la moitié de ce que j’aurois a vous dire; mais ma teste est trop fatiguée pour en écrire davantage:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
